MEMORANDUM TO: Ellen J. Sazzman U. S. Securities and Exchange Commission FROM: Susan S. Rhee Senior Vice President & General Counsel DATE: March 2, 2010 SUBJECT: Response to Comments to Form N-1A for JNL Series Trust (“Trust”) File Nos: 33-87244 and 811-8894 This memorandum addresses the U.S. Securities and Exchange Commission staff’s (“Commission” and “Commission Staff”, as appropriate) comments received via telephone on March 2, 2010 to the Trust’s 485APOS filing on Form N1-A. The comments are repeated below in italics, with responses immediately following. We have also included the revised pages from the prospectus, as applicable. 1. In the section entitled “Performance,” please use the disclosure as outlined in Form N-1A under Item 3. Response:The Registrant has modified the paragraph entitled “Performance” as demonstrated below.The underscored language has been added to the disclosure for both the Non-Feeder Funds and the Feeder Funds. Non-Feeder Funds: The Fund will commence investment operations on or about the date of this prospectus.Therefore, performance information has not been presented for the Fund. Performance for the Fund will be available in the prospectus in the future. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Feeder Funds: The Feeder Fund will commence investment operations on or about the date of this prospectus.Therefore, performance information has not been presented for the Feeder Fund. Performance for the Feeder Fund will be available in the prospectus in the future. The information provides some indication of the risks of investing in the Master Fund by showing changes in the Master Fund’s performance from year to year and by showing how the Master Fund’s average annual returns for 1, 5, and 10 years compare with those of a broad measure of market performance.The Master Fund’s past performance is not necessarily an indication of how the Master Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. As we discussed, we will include the agreed upon changes in the Trust’s upcoming 485BPOS filing. It is the Trust’s intention to respond fully to the Commission Staff’s comments, and believes that the changes described above do so fully. If you have any questions, please call me at 517-367-4336.Thank you for your prompt attention to this matter. cc:File 1
